Fill in this information to identify the case:

 

United States Bankruptcy Court for the: I - iL. :

Western District of Texas

Case number (if known): Chapter 11 | nnn JKR eu

 

(J Check if this is an
amended filing

 

Official Form 105
Involuntary Petition Against an Individual 42145

Use this form to begin a bankruptcy case against an individual you allege to be a debtor subject to an involuntary case. If you want te begin a
case against a non-individual, use the Involuntary Petition Against a Non-individual (Official Form 205}. Be as complete and accurate as

possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write name and case number {if
known},

items identify the Chapter of the Bankruptcy Code Under Which Petition fs Filed

1. Chapter of the Check one:
Bankruptcy Code

fa identify the Debtor

2. Debtor's full name Alexander

First nama

Chanter 7
WH chapter 11

 

Ernric
Middle name

 

dones
Last name

Suffix (Sr., Jr 1, Wl}

3. Other names you know = Alexander Emerick Jones Carel

the debtor has used in “AL eG
the last 8 years Alex Jones C HD

Alexander E. Jones ¢ aay" |

 

Include any assumed,
married, maiden, or trade
names, or doing business as
names,

 

 

/4, Only the last 4 digits of — & Unknown
:  debtor’s Social Security

Number or federal 5
| individual Taxpayer mx -xx- 5 9 8 9 OR Ox = xx =
i Identification Number
;  (ITIN)

 

(5. Any Employer
identification Numbers CF unknown
{EINs) used in the last 8

years m—- -Tcoeoo

EIN ~

 

 

Official Form 105 Involuntary Petition Against an Individual page 1
Debtor Alexa ider Er Yi ic Jor 1S Case number (i mown)

 

we . iti ‘ ‘e :
6. Debtor's address Principal residence Mailing address, if different from residence

3019 Alvin DeVane Boulevard, Suite 356
Number Street Number Street

FREE SPEECH SYSTEMS, LLCO

 

Austin TX 78744
City State = ZIP Gade City State = ZiP Code
County

 

Principal place of business

3019 Alvin DeVane Boulevard, #350

Number Street

FREE SPEECH SYSTEMS, LLC

 

 

: Austin TX 78744
chy State ZIP Code
e741 “TP AIS

: County

 

7. Type of business C1 Debtor does not aperate a business

Check one ifthe debtor operates a business:

Health Care Business (as defined in 14 U.S.C. § 103(27A}}
Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B)}
Stockbroker (as defined in 14 U.S.C. § 101(53A)})

Commodity Broker (as defined in 11 U.S.C. § 101(6})

None of the above

HOOOo

 

& Type of debt Each petitioner believes:

Cl Debts are primarily consumer debts. Consumer debts are defined in 11 U.S.C. §101(8) as
“incurred by an individual primarily for a persenal, family, or household purpose,”

fd Debts are primarily business debts. Susiness debts are debts that were incurred to obtain money
for a business or investment or through the operation of the business or investment.

 

 

 

 

 

 

 

9, Bo you know of any WM No
bankruptcy cases ;
pending by or against 0] Yes. Debtor Relationship
any partner, spouse, or Distect Date fled Ss ber. ik
ae . SI ate 1 aS NUMDEr, OWA
affiliate of this debtor? MAMI DD 7 YvYY
Debtor Relationship
Disteict Cate filed Case number, if known,
MM / DO }yYYYY

Official Form 105 invoiuntary Petition Against an Individual page 2

 
Debtor Alexander Emric Jones Case number 4 non)

 

Report About the Case

40. Venue

Reason far filing in this court.

Check one:

(Hf Over the last 180 days before the filing of this bankruptcy, the debtor has resided, had the principal place of
business, or had principal assets in this district longer than in any other district.

(1 A bankruptcy case conceming debtor's affiliates, general partner, or partnership is pending in this district.

C) Other reason. Explain. (See 28 U.S.C. § 4408.)

 

 

 

11. Allegations

Each petitioner is eligible to file this petition under 11 U.S.C. § 303(b}.
The debtor may be the subject of an involuntary case under 11 U.S.C. § 303{a).

At least one box must be checked: :

wi The debtor is generally not paying such debtor's debts as they become due, unless they are the subject of a :
bona fide dispule 2s to fability or amount. i

(J Within 120 days before the filing of this petition, a custodian, ather than a trustea, receiver, or agent appointed or |
authorized to take cherge of jess than substantially all of the property of the debtor for the purpose of enforcing a :
lien against such property, was appoinied or teok possession,

 

 

 

42. Has there been a Mi No

transfer of any claim

against the debtor by or 4 Yes. Attach ail documents that evidence the transfer and any statements required undér Bankruptcy Rule

to any petitioner? 1003(a}.

4 2 : “Amount of the
413. Each petitioner's claim Hama of petitioner Nature of paiitioner’s claim claim above thé
; value of any. lien
Kelly R. Jones Default on Promissory Note

$ 786,861.00

 

 

 

Total 5 786,861.00

 

 

f more than 3 petitioners, attach additional sheets with the statement under penalty
of perjury, each petitioner's {or representative's} signature under the statement,
along with the signature of the petitioner's attorney, and the information on the
petitioning creditor, the petitioner's claim, the petitioner's representative, and the
attorney following the format on this form.

 

 

Official Form 105

Involuntary Petition Against an Individual page 3
Debtor Alexander Emric Jones Case number 4¢snomn)

Ea Request for Retief

Petitioners request that an order for relief be entered against the debtor under the chapter specified in Part 1 of this petition. If a petitioning

creditor is 8 corparation, attach the corporate ownership statement required by Bankruptcy Rule 1070b). If any petitioner is a foreign :
representative appointed in a foreign proceeding, a certified copy of the order of the court granting recognition is attached. :

 

Petitioners deciare under penalty of perjury that the information provided in this petition is true and correct. Petitioners understand that if they make a :
false statement, they could be fined up to $250,000 or imprisoned for up to 5 years, or both, :
18 U.S.C. §§ 152 and 3571. If relief is not ordered, the court may award attorneys’ fees, costs, damages, and punitive damages. 11 U.S.C. § 303fi).

Patitioners or Petitioners’ Representative

x WO Qh

 

 

 

 

 

: Signature of patitionenigyfepresentetive/including representative's title 2 Signatura of attorney
/ Kelly R. Jones %
i Printed name of petitioner & Printed name

 

: Date signed 01/23/2020
MM DD TYYYY

 

Firm name, # any

 

i Number Street
i Mailing address of patitioner

11601 Hwy 290 W., Suite A101-307

 

 

 

 

City State ZIP Code

j Number Street i
: . Date signed :
i Austin TX 78737 uM TDD TY

i City Stale ZIP Code

i Contact phone Email

i

} if petitioner is an individual and Is.not represented by an

; attorney:

F Contact phone 888-995-3559

i Eenall service @violetkelly.com

Name and mailing address of petitioner's representative, If any

 

Name

 

Number Street

 

City State alP Code

 

 

Official Form 105 Involuntary Petition Against an Individual page 4
Exhibit A:

Alexander Emerick Jones’
(“Maker’s)
72 Month Promissory Note
March 10, 2015 |

If Maker defaults in the payment of this note or in the performance of any
obligation in any instrument securing or collateral to this note, Payee may
declare the unpaid principal balance, earned interest, and any other
accounts owed on the note immediately due. Maker and each surety,
endorser, and guarantor waive, to the extent permitted by law, all (a)
demand for payment, (b) presentation of payment, (c) notice of intention to
accelerate maturity, (d) notice of acceleration of maturity, (e) protest, ()
notice of protest, and (g) rights under sections 51.003 and 51.004 of the
Texas Property Code.
Real Estate Lien Note
apa ar 7

Date:
Maker: Alexander Emerick Jones

Maker’s Mailing Address: 101 Colorado Street, #3605, Austin, Travis County, Texas 78703
Payee: Kelly R. Jones, as her sole and separate property and estate

Place for Payment: 12250 Trautwein Road, Austin, Hays County, Texas

Principal Amount: Two Mill ion Seven Hundred and Twenty-Seven Thousand nine hundred and
Fifty-One and No/100 Dollars ($2,727,951)

Annual Interest Rate: Five percent (5%)
Annual Interest Rate on Matured, Unpaid Amounts: Five percent (5%).

Terms of Payment (principal and interest):

Principal and interest on this Real Estate Lien Note (“Note”) are due and payable in
monthly installments of Forty-Three Thousand Nine Hundred Thirty-Three and No/100 Dollars
($43,933.00) each, beginning forty-five days after the signing of the Final Decree of Divorce
between Payee and Maker in Cause No 13-2647, In the Matter of the Marriage of K.RJ. and
A.J, by the Presiding Judge of the 428" Judicial District Court of Hays County, Texas, and
continuing on the same day of each following calendar month until all payments of principal and
interest called for herein have been paid in full, Payments shall be sent to 12250 Trautwein
Road, Austin, Texas 78737.

Security for Payment:

This Note is secured by two deeds of Trust dated of even date herewith by Maker for the
benefit of Payee. The Deeds of Trust grant Payee a lien on the following real property:

15101 Back of the Moon St. D., Austin, TX 78734, legally described as Lot 3,
Amended Plat Of Back Of The Moon Subdivision, A Subdivision in Travis
County, Texas, According to the Map Or Plat Thereof Recorded In Volume 93,
Page 282, Of The Plat Records OF Travis County, Texas. and

Pedernales Hills Ranch, Lot 18, 5.01 Acres, legally described as BEING Tract
18, Pedernales Hills Ranches, a subdivision situated in Blanco County, Texas,
according to Plat in Valume I, Page 123-126, Plat Records of Bianco County,
Texas; together with ingress and egress easement more particularly described in
Volume 112, Page 782, Deed Records of Blanco County, Texas,

Maker promises to pay to the order of Payee the principal amount plus Interest at the

2256RealEstateLionNete j

 
annual interest rate. This note is payable at the place for payment and according fo the terms of
payment. All unpaid amounts are due by the maturity date. If any amount is not paid either when
due under the terms of payment or on acceleration of maturity, Maker promises to pay any
unpaid amount plus interest from the date the payment was due to the date of payment at the
annual interest rate on matured, unpaid amounts.

Maker may prepay this note in any amount at any time before the maturity date without
penalty or premium. Prepayments will be applied to installments on the last maturing principal,
and interest on that prepaid principal will immediately cease to accrue,

If Maker defaults in the payment of this note or in the performance of any obligation in
any instrument securing or collateral to this note, Payee may declare the unpaid principal
balance, earned interest, and any other amounts owed on the note immediately due, Maker and
each surety, endorser, and guarantor waive, to the extent permitted by law, all (a) demand for
payment, (b) presentation for payment, (c) notice of intention to accelerate maturity, (d) notice of
acceleration of maturity, (e) pratest, (H notice of protest, and (g) rights under sections 51.003 and
51,004 of the Texas Property Code.

Maker also promises to pay reasonable attorney’s fees and court and other costs if this
note is placed in the hands of an attorney to collect or enforce the note. These expenses will bear
interest from the date of advance at the annual interest rate on matured, unpaid amounts. Maker
will pay Payee these expenses and interest on demand at the place for payment. Tr hese expenses
and interest will become part of the debt evidenced by the note and will be secured by any
security for payment. 4

Interest on the debt evidenced by this note will not exceed the maximum rate or amount
of nonusurious interest that may be contracted for, taken, reserved, charged, or received under
law. Any interest ih excess of that maximum amount will be credited on the principal amount or,
if the prineipal amount has been paid, refunded, On any acceleration or required or permitted
prepayment, any excess interest will be canceled automatically as of the acceleration or
prepayment or, if the excess interest has already been paid, credited on the principal amount or,
if the principal amount has been paid, refimded. This provision overrides any conflicting
provisions in this note and all other instruments concerning the debt.

Each Maker is responsible for all obligations represented by this note.
When the context requires, singular nouns and pronouns include the plural.

‘This note is given to evidence the indebtedness imposed on Maker by the Final Decree of
Divorce entered in Cause No. 13-2647 by the District Court of Hays County, Texas, styled “In
the Matter of the Marriage of K.R.J. and A. and in the Interest Ay, CAI, and GGL,
minor children,”

  

Yew
Alexander Emerick Jones, Make;

101 Colorado St, #3605

Austin, Texas 78703

S-/t-lf 2200 LT

2256RealEstatcLionNote

 
aise nT mH | Nt

3 -la-f JT 2 329 pens of Trust

Date:

Grantor: Alexander Emerick Jones

Grantor’s Matling Address: 101 Colorado Street, #3605, Austin, Travis County, Texas 78703
Trustee: James S. Gilbreath

Trustee’s Mailing Address: 1301 S. Capital of Texas Highway, Suite C-120, Austin, Travis
County, Texas 78746

Beneficiary: Kelly R. Jones
Beneficiary’s Mailing Address: 12250 Trautwein Road, Austin, Hays County, Texas 78737
Note

Date:

Original Principal Amount: $2,727,95 1.00

Maker: Alexander Emerick Jones

Payee: Kelly R. Jones

Maturity Date: Payable in 72 equal monthly installments of $43,933.00 each beginning 45
days after the signing of the Final Decree of Divorce in Cause No, 13-2647 by the Presiding
Judge of the 428" Judicial District Court of Hays County, Texas.

Property (including any improvements}:

15101 Back of the Moon St. D., Austin, TX 78734, legally described as Lot 3,
Amended Plat Of Back Of The Moon Subdivision, A Subdivision in Travis
County, Texas, According to the Map Or Plat Thereof Recorded In Volume 93,
Page 282, Of The Plat Records Of Travis County, Texas

Prior Lien(s): None,
Other Exceptions to Conveyance and Warranty: Noue.

For vahie received and to secure payment of the note, Grantor conveys the property to
Trustee in trust. Grantor warrants and-agrees to defend the title to the property, subject to the
other exceptions to conveyance and warranty. On payment of the note and all other amounts
secured by this deed of trust, this deed of trust will have no further effect, and Beneficiary will
release it at Grantor’s expense.

2256DecdofTrusiBackOfTheMoon/Back af the Moon i

 
Exhibit B:
Alexander Emerick Jones’
Grant of Deed of Trust
In 15101 Back of the Moon St. D.
Austin, Tx 78734 (Travis County)
March 19, 2015

115. Grantor and each surety, endorser, and guarantor of the note waive, to
the extent permitted by law, all (a) demand for payment, (b) presentation -
for payment, (c) notice of intention to accelerate maturity, (d) notice of
acceleration of maturity, (e) protest, (f} notice of protest, and (g) rights
under sections 51.003 and 51.004 of the Texas Property Code.
Clanses and Covenants

A. Grantor’s Obligations

Grantor agrees 1o—
1, keep the property in good repair and condition;
2. pay all taxes and assessments on the property before delinquency, not authorize 4

taxing entity to transfer its tax lien on the property to anyone other than Beneficiary, and not
request a deferral of the collection of taxes pursuant to section 33.06 of the Texas Tax Code;

3. defend title fo the property subject to the other exceptions to conveyance and
-watrarity and preserve the lien’s priority as it is established in this deed of trust;

4. maintain all Insurance coverages with respect to the property, revenues generated
by the property, and operations on the property that Beneficiary reasonably requires (“Required
Insurance Coverages”), issued by insurers and written on policy forms acceptable to Beneficiary,
and deliver evidence of the Required Insurance Coverages in a form acceptable to Beneficiary at
least ten days before the expiration of the Required Insurance Coverages;

5. _ obey all laws, ordinances, and restrictive covenants applicable to the property;
6. keep any buildings occupied as required by the Required Insurance Coverages;
7, if the lien of this deed of trust is not a first lien, pay or cause to be paid all prior

lien notes and abide by or cause to be abided by all prior lien instruments; and
3. notify Beneficiary of any change of address.
B, Beneficiary’s Rights

1, Beneficiary may appoint in writing a substitute trustee, succeeding to all rights and
responsibilities of Trustee.

2. if the proceeds of the note are used to pay any debt secured by prior lens,
Beneficiary is subrogated to all the rights and liens of the holders of any debt so paid,

3, Beneficiary may apply any proceeds received under the property insurance policies
covering the property either to reduce the note or to repair or replace damaged or destroyed
improvements covered by the policy. If the property is Grantor’s primary residence and
Beneficiary reasonably determines that repairs to the improvements are economically feasible,
Beneficiary will make the insurance proceeds available to Grantor for repaits.

4, Notwithstanding the terms of the note to the contrary, and unless applicable law
prohibits, all payments received by Beneficiary from Grantor with respect to the note or this deed
of trust may, at Beneficiary’s discretion, be applied first to amounts payable under this deed of
trust and then to amounts due and payable to Beneficiary with respect to the note, to be applied to
late charges, principal, or interest in the order Beneficiary in its discretion determines,

2256DeedofTrustBackOF TheMoon/Back of the Moon 2

 
5, If Grantor fails to perform any of Grantor’s obligations, Beneficiary may perform
those obligations and be reimbursed by Grantor on demand for any amounis so paid, including
attorney’s fees, plus interest on those amounts from the dates of payment at the rate stated in the
note for matured, unpaid amounts. The amount to be reimbursed will be secured by this deed of
trust.

6. If a default exists in payment of the note or performance of Grantor’s obligations
and the default continues after any required notice of the default and the time allowed to cure,
Beneficiary may—

a. declare the unpaid principal balance and earned interest on the note
immediately due;

b. exercise Beneficiary’s rights with respect to rent under the Texas Property
Code, as then in effect;

c. direct Trustee to foreclose this lien, in which case Beneficiary or
Beneficiary’s agent will cause notice of the foreclosure sale to be given as
provided by the Texas Property Code as then in effect; and

d, purchase the property at any foreclosure sale by offering the highest bid
and then have the bid credited on the note.

7 Beneficiary may remedy any default without waiving it and may waive any default
without waiving any prior or subsequent default.

Cc, Trustee’s Rights and Duties
if directed by Beneficiary to foreclose this lien, Trustee will—

1. either personally or by agent give notice of the foreclosure sale as required by the
Texas Property Code as then in effect;

2, sell and convey all or part of the property “AS IS” to the highest bidder for cash
with @ general warranty binding Grantor, subject to prior Hens and to the other exceptions to
conveyance and watranty and without representation or warranty, express or implied, by Trustee;

3, from the proceeds of the sale, pay, in this order-—
a. expenses of foreclosure, including a reasonable commission to Trustee;
b. to Beneficiary, the full amount of principal, interest, attorney’s fees, and

other charges due and unpaid;
c any amounts required by law to be paid before payment to Grantor; and
a to Grantor, any balance; and

4, be indemnified, held harmless, and defended by Beneficiary against all costs,
expenses, and liabilities incurred by Trustee for acting in the execution or enforcement of the trust

2256DecdafTristBackOfTheMoon/Back of the Moon 3

 
created by this deed of trust, which includes aii court and other costs, including attorney's fees,
incurred by Trustee in defense of any action or proceeding taken against Trustee in that capacity.

D. General Provisions

i, If any of the property is sold under this deed of trust, Grantor must immediately
surrender possession to the purchaser. If Grantor fails to do so, Grantor will become a tenant at
sufferance of the purchaser, subject to an action for forcible detainer.

2. Recitals in any trustee’s deed conveying the property will be presumed fo be true.

3. Proceeding under this deed of trust, filing suit for foreclosure, or pursuing any
other remedy will not constitute an election of remedies.

4, This lien will remain superior to liens later created even if the time of payment of
all or part of the note is extended or part of the property is released.

5. Hf any portion of the note cannot be Jawfully secured by this deed of trust,
payments will be applied first to discharge that portion.

6, Grantor assigns to Beneficiary all amounts payable to or received by Grantor from
condemnation of all or part of the property, from private sale in lieu of condemnation, and from
damages caused by public works or construction on or near the property. After deducting any
expenses incurred, including attorney's fees and court and other costs, Beneficiary will either
release any remaining amounts to Grantor or apply such amounts to reduce the note. Beneficiary
will not be Hable for failure to collect or to exercise diligence in collecting any such amounts,
Grantor will immediately give Beneficiary notice of any actual or threatened proceedings for
condemnation of all or part of the property.

7. Grantor collaterally assigns to Beneficiary all present and future rent from the
property and its proceeds. Grantor warrants the validity and enforceability of the assignment.
Grantor will apply all rent to payment of the note and performance of this deed of trust, but if the
rent exceeds the amount due with respect to the note and the deed of trust, Grantor may retain the
excess. If a default exists in payment of the note or performance of this deed of trust, Beneficiary
may exercise Beneficiary’s rights with respect to rent under the Texas Property Code, as then in
effect. Beneficiary neither has nor assumes any obligations as lessor or landlord with respect to
any occupant of the property. Beneficiary may exercise Beneficiary’s rights and remedies under
this paragraph without taking possession of the property, Beneficiary will apply all rent coflected
under this paragraph as required by the Texas Property Code, as then in effect. Beneficiary is not
required to act under this paragraph, and acting under this paragraph does not waive any of
Beneficiary’s other rights or remedies.

8. Interest on the debt secured by this deed of trust will not exceed the maximum
amount of nonusurious interest that may be contracted for, taken, reserved, charged, or received
under law. Any interest in excess of that maximum amount will be credited on the principal of the
debt or, if that has been paid, refimded. On any acceleration or required or permitted prepayment,
any such excess will be canceled automatically as of the acceleration or prepayment or, if already
paid, credited on the principal of the debt or, if the principal of the debt has been paid, refunded.

2256DeedofTrustBackOlTheMoon/Back ofthe Mecn 4

 
This provision overrides any conflicting provisions in this and all other instraments concerning
the debt,

9, In no event may this deed of trust secure payment of any debt that may not
lawfully be secured by a lien on real estate or create a lien otherwise prohibited by law.

10. If Grantor transfers any part of the property without Beneficiary’s prior written
consent, Beneficiary may declare the note immediately payable and invoke any remedies
provided in this deed of trust for default. If the property is residential real property containing
fewer than five dwelling units or a residential manufactured home, this provision does not apply
to (a) a subordinate Lien or encumbrance that does not transfer rights of occupancy of the
property; (b) creation of a purchase-money security interest for household appliances; {c) grant of
a leasehold interest of three years or less without an option to purchase; (d) transfer to a spouse or
children of Grantor; (c) transfer to a relative of Grantor on Grantor’s death; (f) a transfer resulting
from a decree of a dissolution of marriage, a legal separation agreement, or an incidental property
settlement agreement by which the spouse of Grantor becomes an owner of the property; or (g)
transfer to an inter vivos trust in which Grantor is and remains a beneficiary and occupant of the
property,

11, When the context requires, singular nouns and pronouns include the plural,

12. The term no/e includes all extensions, modifications, and renewals of the note and
all amounts secured by this deed of trast.

13. This deed of trust binds, benefits, and may be enforced by successors in interest of
all parties.

14. [f Grantor and Maker are not the same person, the term Granfor includes Maker.

15, Grantor and each surety, endorser, and guarantor of the note waive, to the extent
permitted by law, all (a) demend for payment, (b) presentation for payment, (c) notice of intention
to accelerate maturity, (d) notice of acceleration of maturity, (e) protest, (f) notice of protest, and
(g) rights under sections 51.003 and 51.004 of the Texas Property Code.

16. Grantor agrees to pay reasonable attorney’s fees, trustee’s fees, and court and other
costs of enforcing Beneficiary’s rights under this deed of trust if this deed of trust is placed in the
hands of an attorney for enforcement.

{7 If any provision of this deed of trust is determined to be invalid or unenforceable,
the validity or enforceability of any other provision will not be affected,

18, Grantor represents that this deed of trust and the note are given for the following
purposes:

This deed of trust is given to comply with the Final Decree of Divorce and
obligation imposed therein in Cause No, 13-2647, rendered by the 428" Judicial
District Court of Hays County, Texas, styled “In the Matter of the Marriage of
K.R.J. and A.J. and in the Interest of R.AJ., C.AJ, aid G.G.J., minor children.”

2256DeedofTrustBackOfTheMoon/Back of the Moon 5

 
che | howe

Alexander Emerick Jones
STATE OF TEXAS 7 Y
COUNTY OF

iN
This instrument was acknowledged before me on Maser \y! ad iS by the

Back of the Moon, undersigned Alexander Emerick Jones, Grantor

Kh _s

ath Pe, SOT JAMES FRUGE Notary Public, State of Cekas

 

et, Novary Pablic. State of Texas

Rf = My Coramission Expites
é ¥ Apsll 21, 2018

 

AFTER RECORDING, RETURN TO:

dJamés §. Gilbreath

1301 8. Gapital of Texas Highway
Suite 6-120

Austin, Texas 78746

FILED AND RECORDED

OFFICIAL PUBLIC RECORDS

Cnn Milcanver,,

Nar 24, 2015 04:03 PM OTR GARSOB

PEREZTA: $46.03
Dana DeBeauvoir, County Clerk
Travis County TEXAS

2256DeedofTrustBackOfTheMoan/Beck of the Moon 6

 
Exhibit C:

Alexander Emerick Jones’
Grant of Deed of Trust in
Pedernales Hills Ranch
Blanco County
March 19, 2015

15. Grantor and each surety, endorser, and guarantor of the note waive, to
the extent permitted by law, all (a) demand for payment, (b) presentation
for payment, (c) notice of intention to accelerate maturity, (d) notice of
acceleration of maturity, (e) protest, (f) notice of protest, and (g) rights
under sections 51.003 and 51.004 of the Texas Property Code.
150815

nee of Trust. £0 TT
37 (Aly 2 2)
Date:
Grantor: Alexander Emerick Jones
Grantor’s Mailing Addvess: 101 Colorado Street, #3605, Austin, Travis County, Texas 78703

Trustee: James 8. Gilbreath

Trustee’s Mailing Address: [301 S, Capital of Texas Highway, Suite C-120, Austin, Travis
County, Texas 78746

Beneficiary: Kelly R. Fones

Beneficiary’s Mailing Address: 12250 Trautwein Road, Austin, Hays County, Texas 78737

Not K
Filed the 2U0 dey ot AL 2019.

Date: [i34 By
Soi ‘ant . S Laura Wella
Oziginal Principal Amount: $2,727,951,06 “aunty OletR, Blanco County, Texas
7 wn | ‘
Maker: Alexander Emerick Jones 2 BY Depuiy

Payee: Kelly R. Jones

Maturity Date: Payable in 72 equal monthly installments of $43,933.00 each beginning 45
days after the signing of the Final Decree of Divorce in Cause No. 13-2647 by the Presiding
Judge of the 428" Judicial District Court of Hays County, Texas.

Property (including any improvements):

Pedernales Hills Ranch, Lot 18, 5.01 Acres, legally deseribed as BEING Tract 18,
PEDERNALES HILLS RANCHES, a subdivision situated in Blanco County,
Texas, according to Plat in Volume 1, Page 123-126, Plat Records of Blanco
County, Texas; TOGETHER WITH ingress and egress casement more
particularly deseribed in Volume 112, Page 782, Deed Records of Blanco County,
Texas. :

Prior Lien(s): None.
Other Exceptions to Conveyance and Warranty: None.

For value received and to secure payment of the note, Grantor conveys the property fo
Trustee in trust. Grantor warrants and agrees to defend the title to the property, subject to the
other exceptions to conveyance and warranty. On payment of the note and all olher amounts
secured by this deed of trust, this deed of trust will have no further effect, and Beneficiary will:
release it at Grantor’s expense. :

1256DeedofTrastPedernalesHiltsRanch 1

VOL SOS me 05 744 :

 
is
Clauses and Covenants
Au Grantor’s Obligations
Grantor agrees to--—-
1, keep the property in good repair and condition;

2. pay all taxes and assessments on the property before delinquency, not authorize a
taxing entity to transfer its tex lien on the property fo anyone other than Beneficiary, and not
request a deferral of the collection of taxes pursuant to section 33.06 of the Texas Tax Code;

3. defond title to the property subject to the other exceptions to conveyance and
warranty and preserve the fien’s priority as it is established in this deed of aust;

4, maintain all insurance coverages with respect to the property, revenues generated
by the property, and operations on the property that Beneficiary reasonably requires (“Required
Insurance Coverages”), issued by insurers and written on policy forms acceptable to Beneficiary,
and deliver evidence of the Required Insurance Coverages in a form acceptable to Beneficiary at
least ten days before the expiration of the Required Insurance Coverages;

5, obey all laws, ordinances, and restrictive covenants applicable to the property;
6. keep any buildings occupied as required by the Required Insurance Coverages,
7. if the lien of this deed of trust is not a first lien, pay or cause to be paid all prior

lien notes and abide by or cause to be abided by all prior lien instruments; and
&, notify Beneficiary of any change of address.
B. Beneficiary’s Rights -

I, Beneficiary may appoint in writing a substitute trustee, succeeding fo all rights and
responsibilities of Trustee.

2. If the proceeds of the note are used to pay any debt secured by prior liens,
Beneficiary is subrogated to all the rights and liens of the holders of any debt sc paid.

3. Beneficiary may apply any proceeds teceived under the property insurance policies
covering the property either to reduce the note or to repair or replace damaged or destroyed
improvements covered by the policy. If the property is Grantov’s primary residence and
Beneficiary reasonably determines that repairs to the improvements are economically feasible,
Beneficiary will make the insurance proceeds available to Grantor for repairs.

4, Notwithstanding the terms of the note to the contrary, and unless applicable law
prohibits, all payments received by Beneficiary from Grantor with respect to the note or this deed
of trust may, at Beneficiary’s discretion, be applied first to amounts payable under this deed of
trust and then fo amounts due and payable to Beneficiary with respect to the note, to be applied to
late charges, principal, or interest in the order Beneficiary in its discretion determines.

2256Dsedof TrustPedemalesHillsRanch 2

WLSO05AmO5800

 
5. Hf Grantor fails to perform any of Grantor’s obligations, Beneficiary. may perform
those obligations and be reimbursed by Grantor on demand for any amounts so paid, including
‘attorney’s fees, plus interest on those amounts from the dates of payment at the rate stated in the
note for matured, unpaid aiounts, The amount to be reimbursed will be secured by this deed of
trust,

6, If a default exists in payment of the note or performance of Grantor’s obligations
and the default continues after any required notice of the default and the time allowed to cure,
Beneficiary may-—~

a, declare the unpaid principal balance and earned interest on the note
immediately due;

b, exercise Beneficlary's rights with respect to rent under the Texas Property
Code, as then in effect:

G, direct Trustee to foreclose this Hen, in which case Beneficiary or
Beneficiary’s agent will cause notice of the foreclosure sale to be given as
provided by the Texas Property Code as then in effect; and

da, purchase the property at any foreclosure sale by offering the highest bid
and then have the bid credited on the note,

7. Beneficiary may remedy any default without waiving it and may waive any default
without waiving any prior or subsequerit default.

Q Trustee’s Rights and Duties
If directed by Beneficiary to foreclose this lien, Trustee will—

L, either personally or by agent give notice of the foreclosure sale as required by the
Texas Property Code as then in effect;

2, sell and convey aif or part of the property “AS IS” to the highest bidder for cash
with a general warranty binding Grantor, subject to prior fens and fo the other exceptions to
conveyance and warranty and without representation or warranty, express or implied, by Trustee;

3. from the proceeds of the sale, pay, in this order—
a. expenses of foreclosure, including a reasonable commission to Trustee;
b. to Beneficiary, the full amount of principal, interest, afforney’s fees, and

other charges due and unpaid;

c. any amounts required by law to be paid before payment fo Grantor; and
d. to Grantor, any balance; and
4, be indemnified, held harmless, and defended by Beneficiary against all costs,

expenses, and liabilities incurred by Trustee for acting in the execution or enforcement of the trust

2256DeedefTrusiPedernalesHillsRanch 3 ‘

VOL S05 PAE 05 8 fs

 
“7

created by this deed of trust, which includes all court and other costs, including attorney’s fees,
incurred by Trustee in defense of any action or proceeding taken against Trustee in that capacity.

dD. General Provisions

L, If any of the property is sold under this deed of trust, Grantor must immediately
surrender possession to the purchaser. If Grantor fails to do so, Grantor will become a tenant at
sufferance of the purchaser, subject to an action for forcible detainer.

2. Recitals in any trustee’s deed conveying the property will be presumed to be true.

3. Proceeding under this deed of trust, filing suit for foreclosure, or pursuing any
other remedy will not constitute an election of remedies,

4, This lien will remain superior to liens later created even if the time of payment of
all or part of the note is extended or part of the property is released.

5; If any portion of the note cannot be lawfully secured by this deed of trust,
payments will be applied first to discharge that portion,

6. Grantor assigns to Beneficiary all amounts payable to or received by Grantor from
condemnation of all or part of the property, from private sale in lieu of condemnation, and from
damages caused by public works or construction on or near the property. After deducting any
expenses incurred, including attorney’s fees and court and other costs, Beneficiary will either
release any remaining amounts to Grantor or apply such amounts to reduce the note. Beneficiary
will not be liable for failure to collect or to exercise diligerice in collecting any such amounts.
Granior will immediately give Beneficiary notice of any actual or threatened proceedings for
condemnation of al! or part of the property.

7, Grantor collaterally assigns to Beneficiary afl present and future rent from the
property and its proceeds. Grantor warrants the validity and enforceability of the assignment.
Grantor will apply all rent to payment of the note and performance of this deed of trust, but if the
rent excceds the amount due with respect to the note and the deed of trust, Grantor may retain the
excess. Ifa default exists in payment of the note or performance of this deed of trust, Beneficiary
may exercise Beneficiary’s rights with respect to rent under the Texas Property Code, as then in
effect. Beneficiary neither has nor assumes any obligations as lessor or landlord with respect to
any occupant of the property. Beneficiary may exercise Beneficiary’s rights and remedies under
this paragraph without taking possession of the property. Beneficiary will apply all rent collected
under this paragraph as required by the Texas Property Code, as then in effect. Beneficiary is not
required to act under this paragraph, and acting under this paragraph does not waive any of
Beneficiary’ s other rights or remedies.

8 Interest on the debt secured by this deed of trust will not exceed the maximum
amount of nonusurious interest that may be contracted for, taken, reserved, charged, or received
under law. Any interest in excess of that maximum amount will be credited on the principal of the
debt or, if that has been paid, refunded. On any acceleration or required or permitted prepayment,
any such excess will be canceled automatically as of the acceleration or prepayment or, if already
paid, credited on the principal of the debt or, if the principal of the debt has been paid, refunded.

2256DcedofTrusiPedemalesHilisRench 4

NOL 505 m9 0582:

 
ao

"This provision overrides any conflicting provisions in this and all other instruments concerning
the debt,

9, Tn no event may this deed of trust secure payment of any debt that may not
lawfully be secured by a lien on real estate or create a lien otherwise prohibited by law.

10. Tf Grantor transfers any part of the property without Beneficiary’s prior written
consent, Beneficiary may declare the note immediately payable and invoke any remedies
provided in this deed of trust for default. If the property is residential real property containing
fewer than five dwelling units or 4 residential manufactured home, this provision does not apply
to (a) a subordinate lien or encumbrance that does not transfer rights of occupancy of the
property; (b) creation of a purchase-money security interest for household appliances; (c) grant of
a leasehold interest of three years or less without an option to purchase; (d) transfer fo a spouse or
children of Grantor; (e) transfer to a relative of Grantor on Grantor’s death; () a transfer resulting
from a decree of a dissolution of marriage, a legal separation agreement, or an incidental property
settlement agreement by which the spouse of Grantor becomes an owner of the property; or (g)
transfer te an inter vivos trust in which Grantor is and remains a beneficiary and occupant of the

property.
11, When the context requires, singular nouns and pronouns include the plural.

12, ‘The term wove includes all extensions, modifications, and renewals of the note and
all amounts secured by this deed of trust.

13. This deed of trust binds, benefits, and may be enforced by successors in interest of
all parties,

14. If Grantor and Maker are not the same person, the term Grantor includes Maker.

13, Grantor and each surety, endorser, and guarantor of the note waive, to the extent
permitted by law, all (a) demand for payment, (b) presentation for payment, (c) notice of intention
to accelerate maturity, (d) notice of acceleration of maturity, (e) protest, () notice of protest, and
(g) rights under sections 51.003 and 51.004 of the Texas Property Code,

16. Grantor agrees to pay reasonable attorney’s fees, trustee’s fees, and court and other
costs of enforcing Beneficiary’s rights under this deed of trust if this deed of trust is placed in the
hands of an attorney for enforcernent,

17. If any provision of this deed of trust is determined to be invalid or unenforceable,
the validity or enforceability of any other provision will not be affected.

18. Grantor represents that this deed of trust and the note are given for the following
purposes:

This deed of trust is given to comply with the Final Decree of Divorce and
obligation imposed therein in Cause No. 13-2647, rendered by the 428" Judicial
District Court of Hays County, Texas, styled “In the Matter of the Marriage of
K.RJ. and AJ. and in the Interest of R.A.D, C.A.J, and G.G.1, minor children.”

22356DeedofTrustPedemealesHillsRanch 5

VOL 505 pee 05 8 3:

 
Alexander Emerick Jones

STATE OF TEXAS )
COUNTY OF }

Ah
This instrument was acknowledged before me on Mock \4 oO \S by the
Back of the Moon, undersigned Alexander Emerick Jones, Grantor

AQ Lg

Notary Public, State of Texas “

   
      
   
 
  

 
 
   

os, TIMOTHY JAMES FRUGE
ae cA Notary Punlic, Stole of texas

My Commission Expires
Apill 21, 2018

 

 

Moss
Taha

 

After Recording, Return To:

James §. Gilbreath

1301 &. Capital of Texas Highway
Suite C-120

Austin, Texas 78746

SURIEOF TEXAS.

isa

aay ond Bal flsinetnecent wos ED Inde unser Somuencorath
and thetinast

Mibiaa se tae ty RECORDED ia

MAR 26 2015
@ A clo Noo

bie Shbnrveisee
oe BLANCO COUNTY, TEXAS

 

2256DeedofTrustPedemalesHilisRanch 6

1505 e005 84,

 
Exhibit D:

Spreadsheet Showing
All Pending Lawsuits involving
Alexander E. Jones as of
January 23, 2020
  

Ese

 
 

ore

 

7OiB_0305 2019_ 0617 28001820 tani Fue ¥. lstowirs Copyright Infringemanr Deer 100,
20181001 2018, F108 SrLbevO0i3 Fire Speech Systeras, LLCY. Paypal Me. Diversity. Other Cantract 50-100
2017,2004 20130305 2AFeuiRO? Geraldine Plerce Ex Al ¥, Donald F Trump Et Af (faduding Infawars} Prisoner Gul Rights Over 100
20181002 fA O3+ 18-0850 OV Alex E, dongs; infowars, LLC; Free Speech Systems, LLC; and Owen Shroyer vs Mell Hesiln Inkertocutory; Appeal Byer 100
2018 Gi19 NIA RGlkassooS Center For Environmental Health ¥S Free Speech Systems, ELC Tonle Tort/Envirenmental; General Civil §0-160
2018_3033 N/A E+ 1-GR-18-006623 LEWIS V JONES ETAL OTHER CIVIL; Civil 5100
2018_0313 nin sibevi7 Gilmore V. Jones EE Al Diversity-Libel Assait,Slander Dver 100
2018 0416 ia D+ 1-GH-18-001835 HESLIN V JONES DEFAMATION SLANDER LIBEL; Civit 50-160
20) 8_0402 N/A +1 -GH-16-001605 FONTAINE ¥ JONES DEFAMATION SLAMBDEA UBEL; Citi] 50-100
2018, DBOa N/A O1-6N-79-004052 HESLIN ¥. ZONES DAMAGES OTHER; Civil 30-50
2038 0816 HAA + L-GN-16-001842 POZNEA ¥. JONES REPAMATION SLANDER LIBEL; Civit 3-50
2038_0513 NIA 03-18-O0603-CV Alex E, tones; ifowars, ELC; and Free Speech Systems, LLC vs Leonard Poreer and Veronique Be La Ror interlocutory Appeal 20-45.
2019 0307 nA 11900656 ors] CRAL Y, Infowars, bic Et Al Diversity-Likel Assautt Slander Wat
20380523 Nia ¥-18-GO7SD78-5 LAFFERTY, ERICA Et Al Vs. JONES, ALEX EMBIC Et Al TOATS . DEFAMATION; CIVIL S100
20180713 2018, £105 AT Bev $i Lafferty Ct ALY, Janes £t Al Divesity-LitefAcsaut, Slander 50-100)
2026_1205 nia C¥-18-G045436-5 SHENLACH, WK UAB Et Al V5, JONES, ALCK EMRIC Et Al TORTS » OEFAMATION, CIVIL 0-100
2026 0987 RIA OF: 18-4NK4-OV Infowars, LLC: Free Speech Systems, LLC; and Kit Daniels ve Marcel Fontaine Intaxiocutary; Appeal 20-30
20380706 NAA CMTS BORGATS-S SHERLACH, WILLIAM Ws, JOMES, ALEX Et Al TORTS « DEFAMATION, VIL §0-100
20390222 nia 03-19-90312-0¥ In Me Alex &. fones; utoWars, LUC; and Free Speech Systems, LLC Mandamus; Appeal ABS
WO1d_ D624 N/K 03-19-0423-C¥ Alex £, Jones, Infowar, iLC: and Free Speech Systems, LLC va Scarteit Lewis interlocutory; Appeal 70.30
20190925 N/A 118941 Jones W. Wu £1 AY Piversity-Libel Assault Slander 3

2019 0208 2019_FU5 ated t Free Speech Systems Lic ¥, Merucl Declaratory Judgemint 30-100
2037_1264 2018_0213 LFNTO2S Mariasy ¥. Pee Speech Spstenis, Le Copyright infringement cr
20350521 N/A 49512 Dodson ¥. Free Speech Systems, ble. Coppight tofringement a
20871185 2016_0127 ATP VG554 Cavernan Foods, tlc V. Free Speech Systema, ile Trademark Infringement (lanham Act} 1G
2o87_0s24 RiA 42-17-1659 Chohani, L1G v3. Alexander Janes, infoWars, LLC, Fras Speech Systems, LEC, asa Vi

 

0B OS15 7019_0109 Bey20909 Wangul V. Stane Oiversity-bibel, Assault, Shand:
